UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6678


OLANDIO RAY WORKMAN,

                    Plaintiff - Appellant,

             v.

ROBERT PERRY, Investigator; JAMES P. WALSH, Lawyer,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. R. Bryan Harwell, District Judge. (6:17-cv-03416-RBH)


Submitted: October 23, 2018                                   Decided: October 26, 2018


Before NIEMEYER, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Olandio Ray Workman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Olandio Ray Workman appeals the district court’s order accepting the

recommendation of the magistrate judge and denying relief on his 42 U.S.C. § 1983

(2012) complaint.     We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Workman v. Perry,

No. 6:17-cv-03416-RBH (D.S.C. June 1, 2018).          We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                           AFFIRMED




                                            2